Citation Nr: 0003821	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-10 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of an anterior cruciate 
ligament reconstruction and partial medial meniscectomy of 
the left knee with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1992.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

2.  The veteran's service-connected postoperative residuals 
of an anterior cruciate ligament reconstruction and partial 
medial meniscectomy of the left knee with degenerative 
changes is principally manifested by pain on motion, slight 
limitation of flexion, mild tenderness, mild varus alignment, 
mild to moderate effusion, and X-ray findings of mild 
degenerative joint disease.  There is also slight 
instability.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent 
for degenerative changes of the left knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(1999).  

2.  The criteria for a separate disability evaluation of 10 
percent for postoperative residuals of an anterior cruciate 
ligament reconstruction and partial medial meniscectomy of 
the left knee with instability are met.  38 U.S.C.A. §§ 1155, 
5107 ; 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded a VA 
examination in July 1997.  Pertinent treatment records were 
obtained.  

The RO scheduled the veteran for another VA examination in 
1999, but the veteran refused to report to the examination 
without good cause.  The provisions of 38 C.F.R. § 3.655 
provide that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  

The RO addressed the merits of the claim, discussing the 
available clinical data, including the report of the VA 
examination performed in 1997.  The Board finds that this VA 
examination is sufficient for rating purposes, and the 
evidence of record sufficiently establishes the current 
severity of the veteran's left knee disability.  Another VA 
examination is not needed.  Thus, action in accordance with 
38 C.F.R. § 3.655 need not be taken.  The Board finds that no 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  
  
Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Service connection for postoperative residuals of an anterior 
cruciate ligament reconstruction and partial medial 
meniscectomy of the left knee with degenerative changes was 
established in February 1993.  A 10 percent disability 
evaluation was assigned effective August 16, 1992.  The award 
was based upon service medical records and the findings of 
the January 1993 VA examination.  The service medical records 
show that the veteran had chronic left knee symptoms which 
started in 1987.  In 1989, the veteran sustained an anterior 
cruciate ligament injury.  In October 1990, he underwent a 
partial medial meniscectomy.  Additional surgery was 
performed in February 1991 for anterior cruciate ligament 
reconstruction.  X-ray examination in July 1991 showed early 
degenerative joint disease. 

A January 1993 VA examination report indicates that range of 
motion of the left knee was from zero degrees to 125 degrees.  
The veteran was limited by pain at the limits of his range of 
motion.  He had a negative anterior drawer sign, Lachman's 
sign, and McMurray's sign.  He had stable medial and 
collateral ligaments.  Some crepitus was palpable with range 
of motion testing.  There was no evidence of patellofemoral 
syndrome.  There was a mild degree of left thigh atrophy.  
The assessment was status post tear of the anterior cruciate 
ligament with subsequent surgical repair and residual and 
sequela of a well-healed scar, limited range of motion, 
discomfort, and radiographic evidence of post surgical 
changes.  X-ray examination revealed postoperative changes 
and tibial plateau sclerosis.  

In May 1997, the veteran filed a claim for an increased 
rating.  

A July 1997 VA examination report indicates that the veteran 
reported that since the knee surgery, he has developed 
persistent and disabling pain in the left knee.  He indicated 
that his left knee gave way intermittently.  He used a brace 
on the left knee and he took anti-inflammatory medication for 
the pain.  Examination of the left knee revealed a well-
healed anterior scar consistent with anterior cruciate 
ligament reconstruction.  Range of motion was zero to 130 
degrees.  There was pain throughout the range of motion.  
There was mild varus alignment.  The medial joint was mildly 
tender.  The lateral joint was nontender.  There was a 
positive Lachman with a soft end point.  X-ray examination 
revealed status post left anterior cruciate ligament 
reconstruction with no significant change in appearance as 
compared to previous studies and mild degenerative joint 
disease of the lateral compartment of the left knee.  The 
assessment, in pertinent part, was status post left knee 
anterior cruciate ligament reconstruction with partial 
meniscectomy and continued signs of anterior cruciate 
ligament insufficiency and degenerative changes of the left 
knee.     

VA orthopedic clinic outpatient treatment records, dated in 
May 1997, indicate that the veteran reported that about two 
and a half weeks prior, while walking down a stairway, his 
knee was caught in a bent position and it became swollen.  
Examination revealed positive pivot shift.  There was no 
effusion.  The assessment was left knee strain with possible 
loose body.  X-ray examination could not completely exclude a 
small loose bony body.  A June 1997 VA orthopedic clinic 
outpatient treatment record indicates that the veteran had 
complaints of knee instability.  Examination of the left knee 
revealed positive Lachman's sign and pivot shift.  There was 
effusion.  An April 1999 VA treatment record from the 
orthopedic clinic revealed a positive Lachman's sign and mild 
to moderate effusion.  

A February 1998 rating decision denied entitlement to an 
increased rating for postoperative residuals of an anterior 
cruciate ligament reconstruction and partial medial 
meniscectomy of the left knee with degenerative changes.    

The RO assigned a 10 percent disability evaluation to the 
service-connected postoperative residuals of an anterior 
cruciate ligament reconstruction and partial medial 
meniscectomy of the left knee with degenerative changes under 
the provisions of Diagnostic Code 5010, arthritis due to 
trauma and substantiated by X-ray examination, and Diagnostic 
Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5259 (1999).  Under the provisions of Diagnostic Code 5259, a 
10 percent evaluation is assigned for evidence of removal of 
semilunar cartilage, symptomatic.  Id.  

The medical evidence of record demonstrates that the 
veteran's left knee disability is manifested by pain on 
motion, slight limitation of flexion, slight instability, 
mild tenderness, mild varus alignment, mild to moderate 
effusion, and X-ray findings of mild degenerative joint 
disease.  The Board notes that a 10 percent evaluation is the 
highest schedular evaluation under Diagnostic Code 5259, and 
a higher disability evaluation is not possible.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

The veteran's left knee disability is also rated under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  VA X-ray examination report, dated in July 1997, 
indicates that the veteran had mild degenerative joint 
disease of the left knee.  

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  Degenerative 
arthritis is rated under Diagnostic Code 5003.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of 10 percent under Diagnostic Codes 
5260 or 5261.  The medical evidence demonstrates that the 
veteran had a limitation of flexion to 130 degrees with pain.  
In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5260, flexion must be limited 
to 45 degrees or less.  Thus, the Board concludes that a 
rating of 10 percent or higher is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5261, extension of the left 
knee must be limited to 10 degrees or more.  The medical 
evidence of record establishes that extension of the left 
knee is full.  The veteran experienced pain with motion.  
Thus, the Board concludes that a rating in excess of 10 
percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the left knee.  The Board notes that pain was considered 
when the range of motion testing was performed.  The medical 
evidence shows that the veteran wore a knee brace and took 
anti-inflammatory medication for his left knee.  As will be 
discussed, a compensable rating pursuant to 38 C.F.R. § 4.59 
is warranted, but the demonstrable dysfunction caused by pain 
does not exceed that which would warrant a minimal 
compensable rating.  

The veteran's service-connected left knee disability may also 
be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

The medical evidence of record reveals that the veteran had 
complaints of instability of the left knee.  He stated that 
his left knee intermittently gives out.  The July 1997 VA 
examination report indicates that Lachman's sign was positive 
with a soft end point.  VA treatment records, dated in 1997 
and 1999, indicate that the veteran had complaints of knee 
instability.  Lachman's sign and Pivot shift were positive.  
Overall, the Board finds the symptomatology of the left knee 
disability equates to slight impairment of the knee under 
Diagnostic Code 5257, when consideration is given to the 
extent of the orthopedic symptoms.  The medical evidence does 
not demonstrate that the veteran has moderate or severe 
impairment of the left knee or that symptomatology 
approximates the criteria for a higher than minimal 
compensable evaluation.  Thus, the Board finds that a 10 
percent disability rating would be appropriate under 
Diagnostic Code 5257, and a disability rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the left 
knee disability.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that a separate 10 percent evaluation is 
warranted under Diagnostic Codes 5010 and 5260 and 38 C.F.R. 
§ 4.59.  The medical evidence of record demonstrates that 
range of motion of the left knee was from zero degrees on 
extension to 130 degrees on flexion.  This limitation of 
motion is not sufficient to warrant a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261.  However, 
since the medical evidence does show X-ray evidence of 
arthritis of the left knee, and the veteran experiences pain 
on motion of the left knee, a 10 percent evaluation would be 
warranted.  See G.C. Prec. Op. 23-97 and 9-98.

The Board also finds that a separate and additional 10 
percent evaluation is warranted under Diagnostic Code 5257.  
The medical evidence of record demonstrates that that the 
veteran experiences mild instability of the left knee.  Thus, 
an additional 10 percent evaluation is warranted.  See G.C. 
Prec. Op. 23-97 and 9-98.

After considering all possible rating criteria, the Board 
finds that separate evaluations of 10 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5010 and 5260 and 38 C.F.R. § 4.59 are warranted for the left 
knee disability.  

In summary, after considering all possible rating criteria, 
separate evaluations of 10 percent under Diagnostic Code 5257 
and 10 percent under Diagnostic Code 5003 and 5260 and 
38 C.F.R. § 4.59 are warranted for postoperative residuals of 
an anterior cruciate ligament reconstruction and partial 
medial meniscectomy of the left knee with degenerative 
changes, for the reasons discussed above.   


ORDER

A 10 percent evaluation for degenerative changes of the left 
knee is granted and a separate 10 percent rating for the 
postoperative residuals of an anterior cruciate ligament 
reconstruction and partial medial meniscectomy of the left 
knee with instability is also granted, subject to the law and 
regulations governing monetary awards. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

